          Case 2:20-cv-02321-DJH Document 42 Filed 12/05/20 Page 1 of 3



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539
         Attorneys for Plaintiffs
11
12       Attorneys for Plaintiffs
         (Additional counsel listed on signature page)
13
                            IN THE UNITED STATES DISTRICT COURT
14
15                                FOR THE DISTRICT OF ARIZONA

16
     Tyler Bowyer, Michael John Burke, Nancy
17   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
18   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
19   Scarmardo, Kelli Ward and Michael Ward;             NOTICE OF SERVICE OF
20                                                       PLAINTIFFS’ EXPERT AND FACT
                         Plaintiffs;                     WITNESS DISCLOSURE
21
     v.
22
     Doug Ducey, in his official capacity as
23   Governor of the State of Arizona, and Katie
     Hobbs, in her capacity as Secretary of State
24   of the State of Arizona;
25                       Defendants.
26
27
28   1
         District of Arizona admission scheduled for 12/9/2020.
       Case 2:20-cv-02321-DJH Document 42 Filed 12/05/20 Page 2 of 3



 1         Pursuant to LRCiv 5.2, Plaintiffs hereby give notice that Plaintiffs’ Initial Expert and
 2   Fact Witness Disclosure was served upon Defendant Doug Ducey, Defendant Katie Hobbs,
 3   Maricopa County Intervenors, and Proposed Intervenor Arizona Democratic Party’s
 4   counsel of record via email on December 5, 2020 at 11:58 a.m.
 5                                       Respectfully submitted this 5th day of December, 2020
 6
                                                                          /s Alexander Kolodin
 7
     Sidney Powell PC                                                Kolodin Law Group PLLC
 8   Texas Bar No. 16209700                                                AZ Bar No. 030826
 9   2911 Turtle Creek Blvd, Suite 300                           3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                                  Phoenix, AZ 85012
10
     *Application for admission pro hac vice
11   forthcoming
12   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
13   Julia Z. Haller (D.C. Bar No. 466921)
     Brandon Johnson (D.C. Bar No. 491730)
14
     2911 Turtle Creek Blvd. Suite 300
15   Dallas, Texas 75219
16   *Application for admission pro hac vice Forthcoming
17   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
18   P.O. Box 52584
     Atlanta, GA 30305-0584
19   Telephone: (404) 891-1402
20   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
21   369 Lexington Ave. 12th Floor
     New York, New York 10017
22   (917) 793-1188
     howard@kleinhendler.com
23
                                                                                                  .
24

25

26

27

28


                                                 -2-
       Case 2:20-cv-02321-DJH Document 42 Filed 12/05/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on December 5th, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 5

 6   By: /s/ Chris Viskovic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -3-
